Title: From Thomas Jefferson to John Jay, 15 May 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Dear Sir
            
            Paris May 15. 1788. Private
          
          The change which is likely to take place in the form of our government seems to render it proper that during the existence of the present government, an article should be mentioned which concerns me personally. Incertain however how far Congress may have decided to do business, when so near the close of their administration, less capable than those on the spot, of foreseeing the character of the new government, and not fully confiding in my own judgment where it is so liable to be seduced by feeling, I take the liberty of asking your friendly counsel, and that of my friend Mr. Madison, and of referring the matter to your judgments and discretion.Mr. Barclay, when in Europe, was authorized to settle all the European accounts of the United states. He settled those of Doctr. Franklin and Mr. Adams, and it was intended between us that he should settle mine. But as what may be done at any time is often put off to the last, this settlement had been made to give way to others, and that of Beaumarchais being pressed on Mr. Barclay before his departure for Marocco, and having long retarded his departure, it was agreed that my affair should await his return from that mission. You know the circumstance which prevented his return to Paris after that mission was finished. My account is therefore unsettled. But I have no anxiety on any article of it, except one. That is the Outfit. This consists of 1.Clothes. 2.Carriage and horses. 3.Houshold furniture. When Congress made their first appointments of Ministers to be resident in Europe, I have understood (for I was not then in Congress) that they allowed them all their expences and a fixed sum over and above for  their time. Among their expences was necessarily included their Outfit. Afterwards they thought proper to give them fixed salaries of 11,1111/9 dollars a year; and again by a resolution of May 6. and 7. 1784. the ‘salaries’ of their ministers at foreign courts were reduced to 9000 dollars to take place on the 1st. of Aug. ensuing. On the 7th. of May I was appointed in addition to Mr. Adams and Dr. Franklin for the negociation of treaties of commerce; but this appointment being temporary for two years only, and not as a resident, the article of Outfit did not come into question. I asked an advance of six months salary, that I might be in cash to meet the first expences, which was ordered. The year following I was appointed to succeed Doctr. Franklin at this court. This was the first appointment of a minister resident since the original ones under which all expences were to be paid. So much of the antient regulation as respected annual expences had been altered to a sum certain. So much of it as respected first expences, or Outfit, remained unaltered, and I might therefore expect that the actual expences for Outfit were to be paid. When I prepared my account for settlement with Mr. Barclay, I began a detail of the articles of Clothes, carriage and horses, and houshold furniture. I found that they were numerous, minute, and incapable, from their nature, of being vouched, and often entered in my memorandum book under a general head only, so that I could not specify them. I found they would exceed a year’s salary. Supposing therefore that, mine being the first case, Congress would make a precedent of it and prefer a sum fixed for the Outfit as well as the salary, I have charged it in my account at a year’s salary. I presume there can be no question that an Outfit is a reasonable charge. It is the usage here (and I suppose at all courts) that a minister resident shall establish his house in the first instant. If this is to be done out of his salary, he will be a twelvemonth at least without a copper to live on. It is the universal practice therefore of all nations to allow the Outfit as a separate article from Salary. I have enquired here into the usual amount of it. I find that sometimes the sovereign pays the actual cost. This is particularly the case of the Sardinian Ambassador now coming here, who is to provide a service of plate and every article of furniture and other matters of first expence, to be paid for by his court. In other instances they give a service of plate and a fixed sum for all other articles, which fixed sum is in no case lower than a year’s salary. I desire no service of plate, having no ambition for splendor. My furniture, carriage, apparel are all plain. Yet they have cost me more than a year’s salary. I suppose  that in every country and in every condition of life, a year’s expences would be found a moderate measure for the furniture of a man’s house. It is not more certain to me that the sun will rise tomorrow, than that our government must allow the Outfit in their future appointment of foreign ministers, and it would be hard on me so to stand between the discontinuance of a former rule, and institution of a future one, as to have the benefit of neither. I know, and have so long known, the character of our federal head, in it’s present form, that I have the most unlimited confidence in the justice of their decisions. I think I am so far known to many of the present Congress as that I may be cleared of all views of making money out of any public emploiment, or of desiring any thing beyond actual and decent expences, proportioned to the station in which they have been pleased to place me, and to the respect they would wish to see attached to it. It would seem right that they should decide the claims of those who have acted under their administration, and their pretermission of any article might amount to a disallowance of it in the opinion of the new government. It would be painful to me to meet that government with a claim under this kind of cloud, and to pass it in review before their several houses of legislation and boards of administration to whom I shall be unknown: and being for money actually expended, it would be too inconvenient to me to relinquish it in silence. I anxiously wish it therefore to be decided on by Congress before they go out of office if it be not out of the line of proceeding they may have chalked out for themselves. If it be against their inclination to determine it, would it be agreeable to them to refer it to the new government by some resolution which should shew they have not meant to disallow it by passing it over? Not knowing the circumstances under which Congress may exist and act at the moment you shall receive this, I am unable to judge what should be done on this subject. It is here then that I ask the aid of your friendship and that of Mr. Madison; I am incapable of asking either of you to do any thing inconsistent with your judgments, with your sentiments or your offices. I only wish that that may be done for me which you think it is right should be done, and which it would be right for me to do were I on the spot, or were I apprised of all existing circumstances. Indeed were you two to think my claim an improper one, I would wish it to be suppressed as I have so much confidence in your judgments that I should suspect my own in any case where it varied from yours, and more especially in one  where it is so liable to be warped by feeling. Give me leave then to ask your consultation with Mr. Madison on this subject, and to assure you that whatever you are so good as to do herein will be perfectly approved and considered as a great obligation conferred on him who has the honour to be with sentiments of the most perfect esteem & attachment Dear Sir, Your friend & servant,
          
            Th: Jefferson
          
        